Title: Francis Adrian Van der Kemp to Thomas Jefferson, 16 November 1812
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


          Sir! Olden barneveld 16 Nov. 1812
          Since I had the honour of sending you mÿ last letter, I reviewed mÿ Sketch and discovered, that I did neglect a rich mine, which he, who intends, to execute this plan, must have previouslÿ explored.After the General Sketch of Europe from the invasion of the Northern Nations ought to be inserted “Value and necessity of Studÿing the Annals, Records, Ballads, Romanzas and other writings of the middle age” This with that important addition, which I owe to your delicate suggestion makes the Sketch more complete. Under the head of Establishment of the Feudal System ought to Stand Louis xi not the xii art. America after Federal constitution ought to be added “causes—morbid Features—cure—Prognostic.”
          I have again taken the revision of mÿ Researches on various point of Bufton’s theorÿ in hand—which you was so polite to approve in their embrÿo state, and must arrive within a few weeks to the famous Mammoth-bones. I should be exceedinglÿ gratified could you condescend, to communicate with me, whatever you might deem proper on this subject. I doubt not, or it would facilitate mÿ labours. Anÿ scrap, which related to your valuable and interesting Notes, of which I would make a faithful use, would be an acceptable cadeau, although inserted in a work of inferior note, to your admirers on both Continents.
          Permit me to assure you, that I remain with the highest consideration
          Sir! Your most obed. and obliged servantFr. Adr. van der Kemp
        